DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 27 July 2021.
2.         Claims 1, 5, 6, 10, 12-14, 17, and 18 have been amended.  Claims 21 and 22 are new and have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-18, 21, and 22 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have amended the claims to pass Step 1 of the analysis for having proper computer architecture support however the claims do not provide statutory support as an abstract idea and the rejection is maintained.
In the previous office action, Claims 5, 14, and 20 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite as not providing a standard for ascertaining the requisite degree and scope of the proposed invention for several ambiguous terms. Applicants have amended Claims 5, 14 and cancelled Claim 20 and the rejection is withdrawn.
In the previous office action, several drawing figures were objected to but due to the submission of replacement drawings the objection is withdrawn.
Applicants’ amendments necessitated the new grounds of rejection.


Response to Arguments

Applicants’ arguments filed 27 July 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-18, 21, and 22, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicant submits that:  (2) Thompson et al. (Thompson)( US 8,200,527) does not teach or suggest in amended Claim 1:  the new claim amendments that change the scope of the originally filed claims which now presents a new grounds of rejection rendering the Applicants’ remarks/arguments moot.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, 21, and 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-18, 21, and 22 are each focused to a statutory category namely method and system sets.
Step 2A Prong One: Claims 1-18, 21, and 22 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing of information by:

“receiving a set of client company financial data; 
receiving, by a user interface module, a set of user-provided answers to a set of business queries, each of the set of user-provided answers having a weighted value and a prioritized ranking value;
providing a logic engine comprising a computer processor, the computer processor having machine-executable instructions operating to: 
categorize the set of user-provided answers into a set of response categories; 
generate a score for each response category; 
divide the set of business queries into two business categories; 
calculating a set of score weight values for each user-provided answer; 
calculate a total score weight for each business category; 
generate a business valuation metric, wherein the business metric is a client company monetary value;
providing a data storage device having a non-transitory computer-readable storage medium, the data storage device storing a set of peer company financial data of a plurality of peer companies;
executing instructions, by the computer processor, to store the set of business queries, the set of user-provided answers, and the set of peer company financial data of a plurality of peer companies on the data storage device;
retrieving, by the computer processor, the set of peer company financial data from the data storage device;
generating, by the computer processor, a price predictor graph that relates the client company monetary value with respect to the set of peer company financial data; and
rendering, by the computer processor, the interactive price predictor graph ona display of the user interface module” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – mathematical relationships, mathematical 
	Prong Two:  Claims 1-18, 21, and 22: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally, “generate a business valuation metric”.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 11-21) and does not take the claims out of methods of organizing human activities groupings characteristic of Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite proper computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-18, 21, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “computer processor; user interface module; logic engine; multiple modules” etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a non-statutory and high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant published Specification ¶’s 11-16, 43-48, Fig. 1) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims require the use of software via a server to tailor information and provide it to the user on a generic computer as recited in the instant specification.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-18, 21, and 22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Openlander (US 2015/0095212) in view of Thompson et al. (Thompson) (US 8,200,527).


With regard to Claims 1, 12, 21, 22 Openlander teaches a method/system to generate/determine a business valuation metric, the method/system to generate a business metric (A system for providing financial ranking of financial transactions can be used for such business endeavors as ranks lease or purchasing property. The ranking system server compares financial data to industry information in order to comprising: a user interface module configured to comprising:
 
receiving a set of client company financial data (receiving at the computer server financial data for a party, the ranking may be a tenant, industry and the lease ranking receiving at the computer server industry information, comparing using the computer server the financial data to the industry information in order to transform the financial data industry information by establishing numeric benchmark values to derive a ranking with regard to financial factors related to the transaction and transmitting from the computer server the ranking for display on a client computer) (see at least paragraph 7);

receiving, by a user interface module, a set of user-provided answers to a set of business queries (receiving at the computer server, financial data for a tenant via a data input module, financial data having hundreds of data points, receiving at the computer server, industry information via an industry peer group sorting module, the industry information having hundreds of data points, receiving at the computer server, information relating to a lease structure for the tenant via the data input module, comparing using the computer server, the hundreds of data points of the financial data to the hundreds of data points of the industry information via the benchmarking sub-process module in order to transform the financial data and industry information by establishing numeric benchmark values to derive a ranking with regard to financial factors), each of the set of user-provided answers having a weighted value and a prioritized ranking value (a weighting factor applied to information being compared to determine the ranking (see at paragraphs 8-10);
 
providing a logic engine comprising a computer processor, the computer processor having machine-executable instructions operating to (see at least paragraphs 7, 83-85):

categorizing the set of user-provided answers into a set of response categories (data categories) (see at least paragraphs 118, 119, 123); 

generating a score for each response category (credit score; scoring) (see at least paragraphs 8, 10-14); 

dividing the set of business queries into two business categories (data categories) (see at least paragraphs 118, 119, 123);
 
calculating/generating a set of score weight values for each user-provided answer (see at least paragraphs 8-10, 14); 


calculating a total score weight for each business category (see at least paragraphs 32, 44, 51);
 
generating a business valuation metric, wherein the business metric is a client company monetary value (Server 20 is the ranking entity server which receives financial data and industry information in order to transform the financial data and industry information by establishing a numeric benchmark value and derive a ranking with regard to financial factors related to a financial transaction, such as a lease, which is represented by the rank output 22. The rank output is then recalculated by the server 20 with respect 

providing a data storage device having a non-transitory computer-readable storage medium, the data storage device storing a set of peer company financial data of a plurality of peer companies (number of companies; provides a big data and analytics tools for corporate clients to conduct peer to peer benchmarking) (see at least paragraphs 21, 127);

executing instructions, by the computer processor, to store the set of business queries, the set of user-provided answers, and the set of peer company financial data of a plurality of peer companies on the data storage device (number of companies; provides a big data and analytics tools for corporate clients to conduct peer to peer benchmarking) (see at least paragraphs 21, 127);

retrieving, by the computer processor, the set of peer company financial data from the data storage device (number of companies; provides a big data and analytics tools for corporate clients to conduct peer to peer benchmarking) (see at least paragraphs 21, 127-129);

generating, by the computer processor, a graph (graphs; bar graphs) that relates the client company monetary value with respect to the set of peer company financial data (Compares tenants benchmarks to Industry peer group data sets; Provides percentile rank of a raw score interpreted as the percentages of results in the norm group who scored at or below the score of interest; Linear interpolation may be used ; 

rendering, by the computer processor, the interactive graph on a display of the user interface module (using the industry and financial data to automatically create the RD web page by comparing hundreds of industry and financial data points received from the first and second data sources, transforming the financial and industry data to establish a numeric benchmark value to provide the ranking on the RD web page with regard to the lease structure data; and providing a graphical display on the RD webpage comprising illustrations of each of three following components that are combined to calculate the ranking i) tenant score based on the financial data; ii) industry score based on the industry data; and iii) lease score based on the lease structure data) (see at least paragraphs 44-47, 86-89, Claim 31);

Openlander does not specifically teach price predictor.  Thompson teaches price predictor (price elasticity analyses) in analogous art of supply and demand forecasting for the purposes of:  “used to drive capability and pricing strategy decision throughout the product lifecycle” (see at least Table 8 under section “Pricing Optimization”; Figures 4a-1-4c-2, 6, 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for prioritizing and presenting recommendations regarding organization’s customer care capabilities as taught by Thompson in the system of Openlander, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
With regard to Claim 2, Openlander teaches generating a risk explanation associated with at least one query of the set of business queries (see at least paragraph 15).

With regard to Claims 3, 13, Openlander teaches generating a list of potential fixes to a risk factor associated with at least one query of the set of business queries (see at least paragraphs 15-20).

With regard to Claim 4, Openlander teaches providing a software tool associated with the risk factor (see at least paragraphs 15, 16).

With regard to Claims 5, 14, Openlander teaches wherein the set of peer company financial data comprises revenue data, gross margin data, operating expense line items, and earnings before interest, taxes, depreciation, and amortization data (see at least paragraphs 8, 122).

With regard to Claims 6, 17 Openlander teaches wherein each of the weighted values of the user-provided answers is established by the logic engine (see at least paragraphs 8, 12).

With regard to Claims 7, 16, Openlander does not specifically teach wherein the two business categories are value-price and marketability.  Thompson teaches wherein the two business categories are value-price and marketability (marketing, sales and service strategies; pricing) in analogous art of supply and demand forecasting and an organization’s capabilities for the purposes of:  “using customer interaction data and lifetime value to optimize marketing, sales and service strategies” (see at least col. 5, lines 4-62, Table 8 under section “Market Mix Optimization”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for prioritizing and presenting recommendations regarding organization’s customer care capabilities as taught by Thompson in the system of Openlander, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With regard to Claims 8, 17, Openlander teaches wherein the set of set of response categories are five response categories; each of the weighted values of the user-provided answers is established by the logic engine (see at least paragraphs 51-56, 92, 118).

With regard to Claims 9, 18, Openlander teaches presenting a risk quadrant to a user, the risk quadrant associated with the set of user-provided answers to a set of business queries (see at least paragraphs 18-29).

With regard to Claims 10, 18, Openlander teaches wherein a user may select the categories of data defining the set of peer company financial data (see at least paragraphs 8, 34-45).

categorizing the set of business queries into a set of query modules, wherein the set of query modules are seven query modules comprising a financial module, an organizational module, a customer module, an employee module, a strategic module, a market module, and a growth module (see at least paragraphs 9, 84, Claim 47).

With regard to Claim 15, Openlander teaches wherein the set of business queries comprises business queries associated with geographic markets, cyclicality, manufacturing, owner dependence, products-services, depth-quality, owner dependence, unionization, and market position (see at least paragraphs 15, 109).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
 


	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623